Citation Nr: 1736078	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  00-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1. The issue of entitlement to service connection for special monthly compensation (SMC) based upon the need for the regular aid and attendance of another person or housebound status.

2. Entitlement to automobile and adaptive equipment or adaptive equipment only.

3. Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active military service from March 1987 to September 1997. 

This appeal to the Board of Veterans' Appeals (Board) arose  from October 1999 and May 2002 rating decisions by the RO in Oakland, California.  

In the October 1999 rating decision, the RO, inter alia, denied a claim of entitlement to special monthly compensation based upon the need for the regular aid and attendance of another person or housebound status.  The Veteran filed a timely notice of disagreement (NOD) in March 2000.  The RO issued an April 2000 statement of the case (SOC), the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2000.  

In the May 2002 rating decision, the RO denied the claims of entitlement to specially adapted housing or a special home adaption grant, and automobile and adaptive equipment or adaptive equipment only.  The Veteran filed a timely May 2003 NOD.  The RO issued a June 2004 SOC.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2004.

In May 2003, a hearing was held before the undersigned Veterans Law Judge.  During that hearing, only the SMC claim was addressed (the only claim for which an appeal had then been perfected).  A copy of the transcript of the hearing is of record.

In January 2004, the SMC claim was remanded for additional development.  

In July 2004, the Veteran requested that the jurisdiction of the RO be transferred to Jackson, Mississippi.

In February 2007, a hearing was held before another VLJ on the SMC claim, as well as the additional issues for which an appeal had been perfected.  A copy of the transcript of the hearing is of record.

In July 2007 and June 2009 decisions by a panel compromised of the two judges who held hearings on the SMC claim, and a third VLJ, all three claims were remanded additional development and adjudication.   

In April 2011, the Board obtained from the Veterans Health Administration (VHA) medical opinions from an orthopedist and a neurologist.  The Veteran was appropriately notified the same month.  

In January 2012, the Veteran was offered the opportunity to testify during a hearing before the third member of the panel (for the SMC claim), consistent with Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011),.  38 U.S.C.A. § 7107(c) (West 2014) and 38 C.F.R. § 20.707 (2016)b (a claimant is entitled to a final decision of his claim made by the VLJ who conducted the hearing on appeal).  In March 2012, the Veteran informed VA that he wanted a third hearing with a VLJ.

In July 2012, the Board again remanded the SMC claim, to fulfill the Veteran's March 2012 hearing request.  Also in July 2012, in a separate appellate decision, the claim for a special home adaptation grant was denied,  and the claims for specially adapted housing and automobile and adaptive equipment or adaptive equipment were remanded  for additional development.

In October 2015, the Veteran withdrew his request for a third hearing on the SMC claim.

In June 2017, the Board notified the Veteran that VLJ who had conducted the February 2007 hearing had retired, and offered him another opportunity for a hearing.  In July 2017, he responded that he did not want another Board hearing.  

As indicated above, with respect to to the SMC claim, the Veteran was afforded two Board hearings conducted by two different VLJs (in May 2003 and February 2007), one of whom is the undersigned.  Notably, the VLJ who conducted the second hearing on this issue retired and is no longer at the Board, and the Veteran has waived his right to another heating.  Thus, the undersigned remains the only sitting VLJ who has held a hearing on the SMC issue, and the Veteran has declined any additional hearing.  As such, at this juncture, separate decisions or a panel decision is no longer necessary to address the SMC claim or the other remaining issues on appeal for this Veteran.  Hence, single judge disposition is now appropriate.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2012, the Board remanded this matter, inter alia, for the AOJ to obtain the actual magnetic resonance imaging (MRI) images and reports: a January 1997 MRI of the lumbar spine at David Grant US Air Force (AF) Medical Center at Travis AF base in California; a November 1998 MRI of the lumbar spine taken at the VA Medical Center (VAMC) in Fresno, California; a March 2005 MRI of the lumbar spine taken at the VAMC in Jackson, Mississippi; and January 2010 MRI of both the cervical spine and lumbar at the VAMC in Jackson, Mississippi.  Then, the AOJ was instructed to obtain a VA medical etiology opinion from neuroradiologist based upon review of the available MRI reports.  The neuroradiologist was requested to opine, based upon review of the MRI reports, whether it is at least as likely as not (a probability of 50 percent or greater) that the service-connected lumbar discogenic disease with radiculopathy to the left lower extremity results in the loss of use of one or both of the lower extremities.  

The AOJ obtained the above MRI reports, and  arranged for the Veteran to undergo appropriate physical examinations  to obtain medical opinions in April 2014.  However, the AOJ  did not obtain the actual MRI images and a medical opinion from a neuroradiologist.  The failure to do so or provide any explanation as to why these remand instructions could not be completed is not in substantial compliance with the July 2012 Board remand.  Stegall, supra.; See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with).

For these reasons, the additional development did not substantially comply with the Board's past remand directives.  Thus, another remand of these matters is required to ensure such compliance.  Id.  
While these matters are  on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the VA Medical Center (VAMC) in Meridian, Mississippi through March 6, 2015.  On remand, the AOJ should obtain updated records of any relevant VA treatment of the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Meridian VAMC all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since March 6, 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Undertake appropriate action to obtain  following the actual MRI images of the Veteran discussed in reports:  

a)  the January 1997 MRI of the lumbar spine with and without contrast taken at David Grant US Air Force Medical Center at Travis Air Force base in California;

b) the November 1998 MRI of the lumbar spine taken at the VAMC in Fresno, California; and 

c)  the a March 2005 MRI of the lumbar spine and January 2010 MRI of both the cervical spine and lumbar spines taken at the VAMC in Jackson, Mississippi.  

Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

3 Send to the Veteran and his representative a a letter requesting that the Veteran  provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran identify any medical provider(s), and either furnish, or furnish appropriate authorization to obtain, medical records for any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the electronic claims file, arrange refer the Veteran's electronic claims file and the actual MRI images, if available, to a neuroradiologist.  The Veteran need not be examined unless the neuroradiologist determines that such is necessary.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the report should include discussion of the Veteran's documented medical history and lay assertions. 

Advise the neuroradiologist of the following: 

In this case, the Veteran asserts loss of use of his lower extremities associated with his service-connected disability of lumbar discogenic disease with radiculopathy, left lower extremity.  There is conflicting medical evidence in the claims file as to whether or not the service-connected disability of lumbar discogenic disease results in loss of use of the lower extremities.  In January 2011, VA sought a medical opinion from a VA neurologist.  In a March 24, 2011, response, the VA neurologist recommended that the MRIs be reviewed by a neuroradiologist for "completeness . . . as it is possible (sic) that the patient could have neglect (sic) an unrelated illness separate from this claim." 

Based on review of the available MRI images and reports,  the physician should render an opinion, consistent with sound medical principles, as to whether is it at least as likely as not (a 50 percent or greater probability)  that the service-connected lumbar discogenic disease with radiculopathy to the left lower extremity has resulted in the loss of use of one or both of the lower extremities.

The physician should note that, for VA purposes, loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The physician should indicate whether the  acts of balance and propulsion can be accomplished equally well by an amputation stump with prosthesis.

Complete, clearly-stated rationale for the conclusions reached-to include identification of the facts and medical principles  relied upon-must be provided. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.).  Specifically, review the opinion obtained on remand to ensure that it includes the information requested above and is supported by detailed and adequate rationale.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If any  benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
 must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112(West 2014).   



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


